Case 1:21-cv-00044-GBD Document5 Filed 02/23/21 Page 1 of 1

 

 

 

 

 

 

UNITED STATES DISTRICT COURT a a
SOUTHERN DISTRICT OF NEW YORK es ESO
Toot ss se se es ee ee Koay -c mvowsnennmvegman LE
SAIM SARWAR, - pep 9 9.299gt——
Plaintiff,
-against-
: ORDER
NAKANANT REALTY CORP., Domestic Business :
Corporation, : 21 Civ. 44 (GBD)
Defendant.
we ee ee ee eee ee ee ee eee xX

GEORGE B. DANIELS, District Judge:
The initial conference scheduled to occur on March 2, 2021 is hereby adjourned to April 20,

2021 at 9:30 a.m.

 

Dated: February 23, 2021
New York, New York
SO ORDERED.

Ges B Doi

. DANIELS
TED STATES DISTRICT JUDGE

 

 

 

 
